Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: it recites “arranged to be arranged on a plate” in line 2 which appears to be a grammatical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites the limitation “or the second rubbing surface is the surface of a component that comprises at least one silicon-based material taken, as for the first rubbing surface, from among silicon carbide which is either... “ 37-38 and it is unclear whether this limitation requires the component up to the point of the second rubbing surface (and not the second rubbing surface itself) be one of the silicon carbide variants stated in claim 1 following the quotation above, or whether this limitation allows for the second rubbing surface (which is part of the second component) to fulfill that requirement.  For purposes of examination, the latter is the interpretation such that a second rubbing surface that is “from among silicon carbide which is either” is sufficient.  
Regarding Claim 10, it recites the limitation “the thickness whereof” in lines 6-7 and it is unclear whether this refers to the thickness of the first and second components or only the rubbing surfaces of the respective components.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al. (US 20190243308 A1, hereinafter “Winkler”) in view of Dubois et al. (US 20150331391 A1, hereinafter “Dubois”) and Mizutani et al. (US 4853299 A, hereinafter “Mizutani”).
Regarding Claim 1, Winkler discloses a horological regulator mechanism comprising, arranged to be arranged on a plate [1], a resonator mechanism [100] having a virtual pivot [par. 0052], about a main axis [DP], and flexure bearing (par. 0052), with a quality factor Q greater than 1,000 (par. 0019), and an escapement mechanism [200] which is arranged to be subjected to a torque from drive means [400] comprised in a movement [600] (par. 0050), said resonator mechanism comprising an inertial element [2] arranged to oscillate relative to said plate, said inertial element being subjected to the effect of elastic return means [3] arranged to be directly or indirectly attached to said plate (par. 0051), and said inertial element being arranged to indirectly cooperate with an escape wheel set [4] comprised in said escapement mechanism, said escapement mechanism being free and, during the operating cycle thereof the resonator mechanism having at least one phase of freedom in which it is not in contact with said escapement mechanism (par. 0052), said regulator mechanism comprising at least one pair of components comprising a first component [4] and a second component [7] respectively comprising a first rubbing surface and a second rubbing surface (fig. 4, pallets of the lever 7 and teeth of escape wheel each have respective rubbing surfaces) arranged to cooperate and be in contact with one another. 
Winkler does not disclose that the first component comprises, “at said first rubbing surface thereof, silicon carbide which is either stoichiometric silicon carbide SiC, or non-stoichiometric silicon carbide SiXCyHZ, where x is equal to 1, y lies in the range 0.8 to 5.0, and z lies in the range 0.00 to 0.70, or even a material comprising at least 90 wt% silicon carbide SiC and at least one other material selected from the following list, the proportions whereof are displayed per weight: alpha-SiC 6H, beta-SiC 3C, SiC 4H, fluorinated SiC, silicon carbonitride SiCN, aluminum at 400 to 2,000 ppm, iron at less than 3,000 ppm, boron and/or boron carbide B4C and/or polyphenylic boron and/or decaborane B10H14 and/or carborane B10H12C2, the total of the materials containing boron lying in the range 0.04% to 0.14%, carbon at less than 8,000 ppm, vanadium carbide, zirconium carbide, alpha silicon oxynitride: yttrium-doped alpha-SiAION, graphene, other impurities at less than 500 ppm, and wherein the second component comprises, at said second rubbing surface thereof, at least one silicon-based material selected from a group comprising silicon Si at less than 400 ppm by weight, deoxidised silicon, silicon dioxide SiO2 at less than 8,000 ppm by weight, amorphous silicon a-  Si, polycrystalline silicon p-Si, porous silicon, or a mixture of silicon and silicon oxide, stoichiometric silicon nitride Si3N4, silicon nitride in a so-called non- stoichiometric composition SiXNyHZ where x is equal to 1 and y lies in the range 0.8 to 5.0 and z lies in the range 0.00 to 0.70, oxynitrides SiXOyNZ; or the second rubbing surface is the surface of a component that comprises at least one silicon-based material taken, as for the first rubbing surface (20), from among silicon carbide which is, either stoichiometric silicon carbide SiC, or non- stoichiometric silicon carbide SiXCyHZ, where x is equal to 1, y lies in the range 0.8 to 5.0, and z lies in the range 0.00 to 0.70, or even a material comprising at least 90 wt% silicon carbide SiC and at least one other material, selected from the following list, the proportions whereof are displayed per weight: alpha-SiC 6H, beta-SiC 3C, SiC 4H, fluorinated SiC, silicon carbonitride SiCN, aluminum at 400 to 2,000 ppm, iron at less than 3,000 ppm, boron and/or boron carbide B4C and/or polyphenylic boron and/or decaborane B1OH14 and/or carborane B10H12C2, the total of the materials containing boron lying in the range 0.04% to 0.14%, carbon at less than 8,000 ppm, vanadium carbide, zirconium carbide, alpha silicon oxynitride: yttrium-doped alpha-SiAION, graphene, other impurities at less than 500 ppm.”
Dubois discloses a first component and second component cooperating in pairs and being the teeth of an escapement wheel and pallets of a lever (par. 0021), including a component (equivalent to the second component of claim 1) with a  friction surface that includes silicon dioxide (par. 0021), one of the materials of the group listed among the materials for the second component by claim 1.  While Dubois does not explicitly state that the silicon dioxide is less than 8,000 ppm by weight, one of ordinary skill in the art would be through routine experimentation of the combination of Dubois and Winkler find it obvious to implement silicon dioxide at less than 8,000 ppm by weight.  
Dubois discloses another component (equivalent to the first component of claim 1)  with a friction surface that is of a material with a high concentration of boron (par. 0021) as the interaction between a boron ceramic and a silicon dioxide pair provides low friction and not dependent on ambient humidity (par. 0061).  
It would have been obvious to a person of ordinary skill in the art to use a silicon dioxide component and another component of a boron ceramic for the pair of components and friction surfaces of Winkler given that those components in Winkler are escapement teeth and pallets and the materials of Dubois provide advantageous benefits precisely between pallets and escapement teeth (par. 0016) with excellent friction properties at ambient humidity (par. 0061). 
Dubois does however point to a material with a boron concentration of more than 10 (par. 0066) atomic percent and does not include silicon carbide combined with boron as one of the ceramics including boron (par. 0073).  Dubois therefore does not explicitly provide for a material comprising 90 wt% silicon carbide and boron lying in the range between 0.04% and 0.14% and Winkler does not cure this.  
Mizutani discloses a silicon carbide sintered body containing not less than 0.03% by weight of boron, a total of not more than 0.3% by weight of metallic element impurities including the boron, not more than 1.0% by weight of free carbon, a total of not more than 0.15% by weight of non-metal impurities other than the free carbon, and the balance essentially consisting of silicon carbide, and having a density of not less 3.10 g/cm3 (abstract).   Mizutani further provides that this material provides good oxidation resistance, thermal shock resistance, and mechanical strength (col. 1 lines 11-16).  
From the disclosure of Dubois that the interaction of a boron ceramic and a silicon dioxide component has advantageous results, it would have been obvious to a person of ordinary skill in the art, despite Dubois partially teaching it away, to create the first component and first friction surface of the silicon carbide sintered body material of Mizutani for the benefits it provides and because such a material has been known in the art for almost a 30 year duration and is an obvious alternative solution to those provided explicitly by Dubois that one with ordinary skill in the field would arrive at.  
Regarding Claim 2, Dubois further discloses that the first component and the second component may each comprise silicon carbide (par. 0050, each having a silicon carbide substrate).  
Regarding Claim 3, Dubois further discloses that the first component and the second component may each comprise silicon carbide (par. 0050, each having a silicon carbide substrate).  
Regarding Claim 4, Dubois further discloses that the second rubbing surface is formed by the surface of a solid element made of solid silicon carbide (par. 0050, the rubbing surface is formed by the substrate of silicon carbide).
Regarding Claim 5, Dubois further discloses that the second rubbing surface is formed by the surface of a solid element made of solid silicon carbide (par. 0050), and while it does not specifically recite that that it is formed by stoichiometric formulation SiC it recites silicon carbide without additional elements in combination and therefore one of ordinary skill in the art can assume to use stoichiometric formulation SiC or other similar compounds substantially of silicon carbide.  
Regarding Claim 6, Dubois further discloses that a regulator mechanism with the characteristics of the rubbing surfaces described by claim 1 may be devoid of lubrication (par. 010).
Regarding Claim 7, Winkler further discloses using its regulator mechanism for a horological movement (par. 0003).
Regarding Claim 8, Winkler further discloses using its horological movement for a watch (par. 0003).
Regarding Claim 9, from the combination of Winkler and Dubois, Dubois discloses that the manufacture of solid ceramics is generally achieved through a powder sintering method (par. 0044), however Dubois does not explicitly disclose that the silicon carbide substrate is produced by sintering and Winkler does not resolve this limitation.  
Mizutani discloses a method for producing a silicon carbide sintered body (col. 1 line 66 to col. 2 line 12) advantageously for its mechanical strength and oxidation resistance (col. 1 lines 53-56).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method of producing a solid silicon carbide sintered body of Mizutani to produce the silicon carbide substrate of Dubois, as Dubois does not specify a method for producing its silicon carbon substrate but does suggest that solid ceramics are often produced by sintering (par. 0044) and Muzatani prescribes such a sintering method.  
Regarding Claim 10, given the thickness of a boron ceramic layer described by Duboi being typically in the range of 100 nanometers to 10 micrometers (par. 051) in combination with the size of this layer compared the component itself (fig. 2) it is obvious to one having ordinary skill in the art that the thickness of each pair of components of Dubois is greater than 0.10 mm.  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rappo et al. (US 20100214880 A1) discloses a micromechanical part for horology including a silicon core coated with a thick amorphous material that is preferably silicon dioxide.
Maier et al. (EP 2472340 A1) discloses a support that is a crystalline material such as silicon, silicon carbide, alumina or a ceramic, or an amorphous material etchable such as a glass and a coating chosen from diamond, silicon carbide, silicon oxide, nitride, boron nitride, alumina, metal or polymer.
Haenni et al. (EP 0732635 A1) disclose a micro mechanical part with a crystalline material base and a coating material that is amorphous carbon or titanium carbide or nitride, or silicon carbide or nitride, or hexagonal or cubic boron nitride.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833